847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Steven M. VIVOLO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3007.
United States Court of Appeals, Federal Circuit.
April 27, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
The Office of Personnel Management denied petitioner's application for disability retirement from a laborer/custodial position with the United States Postal Service.  On petitioner's appeal to the Merit Systems Protection Board, the administrative judge in Docket No. SE831L8710070 affirmed the agency's action on the merits after a hearing.  That decision became final on September 3, 1987, when the board declined review.  Petitioner's appeal to this court is dismissed because we have no jurisdiction to consider it.   Lindahl v. Office of Personnel Management, 718 F.2d 391 (Fed.Cir.1983), reversed and remanded, 470 U.S. 768 (1985);  Smith v. Office of Personnel Management, 784 F.2d 397 (Fed.Cir.1986).